115 U.S. 55 (1885)
RICHTER
v.
UNION TRUST COMPANY & Others.
Supreme Court of United States.
Submitted April 20, 1885.
Decided May 4, 1885.
ORIGINAL MOTION IN A CAUSE PENDING ON APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISRICT OF MICHIGAN.
*56 Mr. J.P. Whittemore for the motion.
Mr. H.H. Wells opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. Equity Rule 70 has no application to this case, and the affidavits presented do not show such facts as render it necessary for this court to make any special order in the premises. Under Rev. Stat. § 866 "any Circuit Court, upon application to it as a court of equity, may, according to the uses of chancery, direct depositions to be taken in perpetuam rei memoriam, if they relate to any matter that may be cognizable in any court of the United States." There is nothing in the motion papers to indicate that the appellant may not proceed under this statute to take and perpetuate his testimony, if he has reason to fear that it will otherwise be lost.